Means v. State, 120 Nev. 1001, 1012, 103 P.3d 25, 33 (2004). We give
                  deference to the district court's factual findings if supported by substantial
                  evidence and not clearly erroneous but review the court's application of
                  the law to those facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120
                  P.3d 1164, 1166 (2005).
                                First, appellant claimed that his trial counsel failed to present
                  evidence that clearly supported his claim of self-defense. In particular,
                  appellant claimed that trial counsel should have presented evidence that
                  his cellmate possessed an inmate-made weapon and the dangers of assault
                  during "cuff-up" procedures. Appellant failed to demonstrate that his trial
                  counsel's performance was deficient or that he was prejudiced. Appellant
                  failed to demonstrate that the weapon was in the cell on the date of the
                  incident or that the cellmate had knowledge of the weapon. The evidence
                  purporting to demonstrate the cellmate's possession of a weapon indicated
                  that a weapon was found a month after the incident. Furthermore, the
                  letter was addressed to appellant and there is no• indication that the
                  weapon can be attributed to the cellmate. Appellant failed to present any
                  evidence to support his claim about the dangers of assault during "cuff-up"
                  procedures. 2 Given the testimony of the correctional officers at trial and
                  the video evidence, appellant failed to demonstrate that there was a
                  reasonable probability of a different result at trial had counsel presented
                  any of the above evidence. Therefore, the district court did not err in
                  denying this claim.



                        2 The  district court correctly observed that trial counsel was not
                  ineffective for failing to cross-examine certain correctional officers because
                  they did not actually testify at trial.

SUPREME COURT
        OF
     NEVADA
                                                          2
931 1947A    e.
                             Second, appellant claimed that trial counsel failed to object to
                 admission of a photograph of the victim's face showing severe bruising and
                 blood on his face. Appellant complained that the victim, appellant's
                 cellmate, had been beaten by correctional officers during his extraction
                 from the cell. In support, appellant noted that Correctional Officer
                 Gardener testified at the cellmate's preliminary hearing that she punched
                 and kicked his cellmate. Appellant failed to demonstrate that his trial
                 counsel's performance was deficient or that he was prejudiced. The video
                 of the incident and extraction shows Correctional Officer Gardener
                 striking appellant in the torso and legs. Further, the excerpt from the
                 cellmate's preliminary hearing does not support the allegation that
                 Correctional Officer Gardner struck his cellmate in the face. The video did
                 not show Correctional Officer Gardner striking the cellmate in the face.
                 The video also allowed the jury to view the cellmate's condition upon
                 extraction and his condition after he was removed to the visiting cells and
                 later the infirmary. Trial counsel made this point about the discrepancy
                 between the cellmate's appearance before and after extraction during
                 closing arguments. Appellant failed to demonstrate a reasonable
                 probability of a different outcome had trial counsel objected to the
                 photograph. Therefore, we conclude that the district court did not err in
                 denying this claim.
                             Third, appellant claimed that trial counsel failed to
                 adequately investigate evidence of appellant's innocence. Specifically,
                 appellant claimed that trial counsel should have investigated: (1)
                 Correctional Officer Gardner's testimony at the cellmate's preliminary
                 hearing that she punched and kicked the cellmate during his extraction
                 from the cell; and (2) Sergeant Bryant's testimony that the cellmate

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e
                    admitted he purchased and owned the drugs. Appellant failed to
                    demonstrate that his trial counsel's performance was deficient or that he
                    was prejudiced. Correctional Officer Gardener's testimony would not have
                    demonstrated innocence of battery by a prisoner given the video evidence
                    and the testimony of the correctional officers at trial. Further, appellant's
                    cellmate's admissions did not demonstrate appellant's innocence of
                    possession of a controlled substance by a prisoner as a controlled
                    substance was found in the cell shared by the two men, testimony
                    regarding a coded phone call to appellant's sister, the evidence of the
                    consumed controlled substance in a cup in the cell, and appellant's
                    admission to taking the controlled substance in a cup. Appellant failed to
                    demonstrate that there was a reasonable probability of a different
                    outcome had trial counsel further investigated these points. Therefore, we
                    conclude that the district court did not err in denying this claim.
                                 Next, appellant claimed that he received ineffective assistance
                    of appellate counse1. 3 To prove ineffective assistance of appellate counsel,
                    a petitioner must demonstrate that counsel's performance was deficient in
                    that it fell below an objective standard of reasonableness, and resulting
                    prejudice such that the omitted issue would have a reasonable probability
                    of success on appeal. Kirksey v. State, 112 Nev. 980, 998, 923 P.2d 1102,
                    1114 (1996). Appellate counsel is not required to raise every non-frivolous
                    issue on appeal.    Jones v. Barnes, 463 U.S. 745, 751 (1983). Rather,


                          3 To the extent that appellant raised any of the underlying claims
                    independent from his claim of ineffective assistance of appellate counsel,
                    those claims were waived as they could have been raised on direct appeal
                    and he failed to demonstrate good cause and prejudice for his failure to
                    raise the claims on direct appeal See NRS 34.810(1)(b).

SUPREME COURT
        OF
     NEVADA
                                                          4
(0) I997A    0400
                appellate counsel will be most effective when every conceivable issue is not
                raised on appeal.    Ford v. State, 105 Nev. 850, 853, 784 P.2d 951, 953
                (1989). Both components of the inquiry must be shown, Strickland, 466
                U.S. at 697. We give deference to the court's factual findings if supported
                by substantial evidence and not clearly erroneous but review the court's
                application of the law to those facts de nova.    Lader v. Warden, 121 Nev.
                682, 686, 120 P.3d 1164, 1166 (2005).
                            Appellant claimed that his appellate counsel was ineffective
                for failing to argue that the prosecutor committed misconduct by
                presenting a photograph of the victim despite the fact that he knew the
                victim had been battered by staff. Appellant failed to demonstrate that
                his counsel's performance was deficient or that he was prejudiced. As
                discussed earlier, the jury was presented with the video adequately
                showing the condition of appellant's cellmate before, during, and after
                extraction. Appellant failed to demonstrate a reasonable probability of a
                different outcome on appeal had this claim been raised. Therefore, we
                conclude that the district court did not err in denying this claim.
                            Next, appellant claimed that his appellate counsel was
                ineffective for failing to argue that the district court denied him the right
                to confront and cross-examine the victim. Appellant failed to demonstrate
                that his counsel's performance was deficient or that he was prejudiced.
                Trial counsel sought to call appellant's cellmate as a witness but
                appellant's cellmate invoked his privilege against self-incrimination.
                Under these circumstances, appellant failed to demonstrate that this issue
                had a reasonable likelihood of success on appeal. Therefore, we conclude
                that the district court did not err in denying this claim.



SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947n
                             Finally, appellant claimed that insufficient evidence was
                 presented at trial. Appellant previously litigated a claim of insufficient
                 evidence on direct appeal. See Manley v. State, Docket No. 59031 (Order
                 of Affirmance, April 12, 2013). The doctrine of the law of the case prevents
                 further litigation of this issue and cannot be avoided by a more detailed
                 and precisely focused argument. See Hall v. State, 91 Nev. 314, 535 P.2d
                 797 (1975). Therefore, we conclude that the district court did not err in
                 denying this claim. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                       /Sett                        J.
                                                    Hardest
                                                          .


                                                                                    J.
                                                    Douglas


                                                                                     J.




                 cc: Hon. Gary Fairman, District Judge
                      Charles Manley
                      Attorney General/Ely
                      White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A    e